Citation Nr: 0604331	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-33 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service in excess of eight years prior 
to February 1977, from February 1977 to July 1988, and from 
February 1991 to April 1991.  He died in March 2002.  The 
appellant is his surviving wife.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the St. 
Louis Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
established for residuals of an appendectomy, rated as 
noncompensable from August 1, 1988.

2.  The veteran died in March 2002 from metastatic cancer of 
the head and neck.

3.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death.

4.  The veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.

6.  The statutory criteria for eligibility for dependents' 
educational assistance have not been met.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).

2.  The requirements for entitlement to DIC under 38 U.S.C.A. 
§ 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2005).

3.  The criteria for an award of Dependents' Educational 
Assistance benefits pursuant to the provisions of 38 U.S.C. § 
Chapter 35 have not been met. 38 U.S.C.A. § 3500, 3501 (West 
2004); 38 C.F.R. § 3.807(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a May 2002 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's May 2002 letter informed him 
that additional information or evidence could be submitted to 
support her claims, and asked her to send the information or 
evidence to the AOJ.  In addition, the August 2004 Statement 
of the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
private treatment records.  The appellant has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the appellant's statements and 
concludes that she has not identified any further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to her claims.  Essentially, 
all available evidence that could substantiate the claims has 
been obtained.

Legal Criteria and Analysis

1.  Cause of the Veteran's Death

The appellant asserts that service connection is warranted 
for the cause of the veteran's death. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996). The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).
In order to establish service connection by presumption, 
based on herbicide exposure, a disease listed above (see 38 
C.F.R. § 3.309(e)) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In this case, it is not disputed that at the time of his 
March 2002 death, the veteran was service connected for 
residuals of an appendectomy, rated as noncompensable from 
August 1, 1988.  However, the evidence of record does not 
establish, and the appellant does not contend that such 
disability caused or substantially or materially contributed 
to the cause of the veteran's death.  Rather, she contends 
that the veteran's March 2002 death from metastatic head and 
neck cancer was related to Agent Orange exposure while the 
veteran was in Vietnam.

Initially, the Board observes that it is unable to determine 
if the veteran had confirmed service in Vietnam.  The only DD 
Form 214 of record demonstrates that the veteran had active 
service from February 1977 to July 1988, with 8 years of 
prior active service and three years of foreign service.  
However, such DD Form 214 also indicates that the veteran 
received the Vietnam Service Medal, as well as the Republic 
of Vietnam Cross of Gallantry unit award.  The appellant also 
submitted an April 1969 document that reported that the 
veteran was assigned to the 9th Infantry Division in Vietnam 
on April 1.  

However, even if it were conceded that the veteran served in 
Vietnam, the evidence of record does not establish that the 
veteran's cancer was related to such service.  In this 
regard, in order for a veteran to establish service 
connection on a presumptive basis for a disability that 
results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  In this case, 
the medical evidence demonstrates that from May 2001 to March 
2002, the veteran sought treatment for metastatic squamous 
cell carcinoma of the oropharynx.  His March 2002 death 
certificate reflects that his immediate cause of death was 
metastatic head and neck cancer.  However, the Board observes 
that the disabilities that have been positively associated 
with Agent Orange do not include cancer of the oropharynx 
and/or head and neck cancer.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).  As noted above, the Secretary of Veterans Affairs, 
in November 1999, specifically determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for nasal/nasopharyngeal cancers and respiratory 
cancers (other than certain respiratory cancers)  See, 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

The Board observes that the appellant contends that the 
veteran's pharynx is a part of the larynx, which is 
statutorily listed as a respiratory cancer for which the 
presumption applies.  However, in the absence of any evidence 
to the contrary, the Board finds that the veteran's 
oropharyngeal cancer to be the type of nasopharyngeal cancer 
that the Secretary of Veterans Affairs has determined is not 
associated with Agent Orange exposure in Vietnam.

Further, the appellant has not presented any competent 
medical evidence that causally links the veteran's metastatic 
head and neck cancer and/or oropharyngeal cancer to exposure 
to Agent Orange in service.  Combee v. Brown, 34 F. 3d 1039 
(Fed Cir. 1994).  In short, there is simply no medical 
evidence of record supporting a causal connection between the 
veteran's exposure to herbicides during service and his 
oropharyngeal and/or head and neck cancer.

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's death from neck 
and head cancer was due to his active military service.  
Although, the Board is sympathetic to the appellant on the 
loss of her husband, and grateful for his service to this 
nation, the preponderance of the evidence is against a 
favorable decision for her claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. 
§ 3.102 (2005), but it does not find that the evidence is of 
such approximate balance as to warrant it's application.  

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service- 
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least five 
years immediately preceding death; or rated by the VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b).  Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability.  38 C.F.R. § 3.22(c).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been clarified in two recent decisions from the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court initially found that a surviving spouse 
could attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998). In such cases, the 
claimant was required to set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77. Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

In this case, the record indicates that the veteran was 
discharged from active service in July 1988.  In August 1988, 
the RO awarded service connection for status post 
appendectomy.  A noncompensable rating was assigned effective 
August 1, 1988. That evaluation remained unchanged throughout 
the veteran's lifetime.  The record reflects that the 
veteran's service-connected appendectomy was the only 
disability for which he was service-connected throughout his 
lifetime and there is no evidence that he was ever in receipt 
of a total disability rating for such disability.

Thus, based on the above, it is clear that the veteran was 
not rated as totally disabling for service-connected 
disability for 10 years prior to his death, or continuously 
since discharge from service and for at least 5 years 
immediately preceding death.  As such, the criteria set forth 
under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not been 
satisfied.  

Therefore, the appellant's claim of entitlement to dependency 
and indemnity compensation (DIC) benefits pursuant to 38 
U.S.C.A. § 1318 must fail.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

3.  Entitlement to DEA benefits pursuant to 38 U.S.C. Chapter 
35.

The appellant also seeks VA dependents' education assistance 
under under 38 U.S.C.A. Chapter 35 (West 2002).

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service- 
connected disability. 38 C.F.R. § 3.807(a) (2005).  In this 
case, the veteran did not have a permanent and total service- 
connected disability at the time of his death, and, as 
decided above, the appellant has not shown that the cause of 
the veteran's death was service connected. Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is so 
approximately balanced as to warrant its application. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.807 (2005).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to Dependents' Educational Assistance under 
Chapter 35 of title 38 of the United States Code is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


